Citation Nr: 0628174	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchitis, and if so whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to May 
1948.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  Bronchial asthma was not complained of or noted in 
service, and has not been currently diagnosed.  

2.  An unappealed September 1948 rating decision denied 
service connection for bronchitis.   

3.  The evidence received since the September 1948 denial, 
when considered in conjunction with the record as a whole, 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.

4.  Acute bronchitis in November 2003 has not been linked to 
an episode of acute bronchitis in military service in March 
1948.


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for bronchitis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service Connection for Bronchial Asthma

The veteran's service medical records reflect no complaint, 
diagnosis or treatment for bronchial asthma.  In addition, 
having reviewed the VA treatment records dated in 2001, and 
private treatment records dated beginning in 2003, there is 
no diagnosis of bronchial asthma.  As none of the criteria 
for the establishment of service connection have been met, 
the claim must be denied.  Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  


The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

New and Material Evidence

The RO denied service connection for bronchitis in September 
1948.  The veteran did not disagree with that decision after 
he was notified that same month, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim before 
proceeding to the merits of the appeal.

The RO denied service connection for bronchitis in September 
1948, finding that while the veteran was seen in service on 
one occasion for bronchitis, there were no current findings 
of the disorder.   In this case, the Board finds that new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a) 
has been received since the September 1948 rating decision.  
Specifically new private treatment records dated in November 
2003 show a diagnosis of bronchitis.   This evidence 
demonstrates the existence of current bronchitis which was 
not previously of record and which is a criterion for the 
establishment of service connection.  As new and material 
evidence has been received, the claim is reopened.  
38 U.S.C.A. § 5108.  

As the Board is reopening the claim for service connection 
for bronchitis, there is no need to discuss compliance with 
VA duties to notify and assist the claimant, found at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp.  
2005); and Kent v. Nicholson, No. 04-181, concerning the 
attempt to reopen this claim.  

Service Connection for Bronchitis

The medical evidence shows that the veteran has received 
current treatment for recurring bronchitis, and that he was 
treated in service on one occasion for bronchitis.  His claim 
is, therefore, supported by a current medical diagnosis of 
disability and inservice treatment.  It is not supported, 
however, by probative evidence of a nexus to military 
service.  

His service medical records show that in March 1948, the 
veteran was treated for bronchitis.  The Board has reviewed 
VA outpatient treatment records dated beginning in 1949 into 
2001 and private records dated in 2003.  However, after 
service, there is no evidence of treatment for bronchitis 
until November 2003, over 50 years following his separation 
from service.  In addition, there is no objective evidence in 
the file that provides a nexus between the inservice findings 
and the current diagnosis.  Thus the criteria for service 
connection have not been met and the claim must be denied.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The veteran contends that his bronchitis due to treatment he 
had because during basic training, his gas mask was faulty 
and he inhaled tear gas fumes.  His assertions regarding the 
etiology of the bronchitis are not probative because he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  None of the medical evidence indicates that the 
bronchitis is related to an in-service disease or injury.   
The Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bronchitis. 


Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
November 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  That letter explicitly asked the veteran to send VA 
whatever evidence he had pertaining to his claim.  

The January 2003 latter did not, however, address what 
evidence was needed with respect to disability rating 
criteria or the effective date for service connection.   See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  The veteran was not harmed by not receiving 
that information, however, because service connection is 
denied, rendering moot the issues relating to rating criteria 
and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, scheduling a hearing 
before a Veterans Law Judge of the Board, and obtaining 
private medical records.  While the veteran noted having 
private treatment shortly after service, he testified that 
that facility no longer exists.  He has not identified any 
other records which could be pertinent to his claim that have 
not been secured.  The Board notes that a medical examination 
is not necessary because there is nothing in the file that 
indicates that bronchitis or claimed bronchial asthma may be 
associated with service.  38 C.F.R. § 3.159 (4)(i)(C).  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  There is no evidence indicating 
that a possible nexus, or relationship could exist between 
service and the current findings for bronchitis.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for bronchial asthma is denied. 

As new and material evidence has been received, the claim for 
service connection for bronchitis is reopened.  To that 
extent, the appeal is granted.  

Service connection for bronchitis is denied. 



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


